Case 2:18-cv-15534-ES-MAH Document 11-1 Filed 12/31/18 Page 1 of 6 PageID: 2605




         NJDOT EXHIBIT
Case 2:18-cv-15534-ES-MAH Document 11-1 Filed 12/31/18 Page 2 of 6 PageID: 2606




                                       c~~~L~ ~~ ~~r~`~ ~~~*~~~


                                     DEPARTMEI~JT OI''I"RAl'~l~SPC?RTATIa~1'
                                                  P,(~. B<~x 64(l
                                        Trenton, New Jersey 08025-0600
     PT-~ILIP I7.1V~T..~'~tT'HY                                                  L~I~NE GUTIERREZ-SCACCE'I`TI
           Uvvertzor                                                                      Gammissiot7et•

      SHF.II~r~ Y. OI.IIVER.
          I.~. Gc~verno~°

   De~etnher 4, 2~ l 8

   Brian 1`vI. Chewcaski~, ~3ar~ugh Attorney
   Borough of Leonia
   2200 Fletcher Avenue
   9W Office Center
   Fort Lee, New Jersey 07024

   Dew 1'V~r. Chewcaskie:

            Thank you for dour letters dated t~cta~er l 0, 2018, C~cta~er ~ 2, 201$, and ~?ctober 23,
   ~O l 8, se~l~in~ approval of Leonia Borough ("Leonia") Ordinance Nas. 2~ 18- i 5, 2(l 1 S-:1.4 end
   2418-17 {"t~i~ ordinances") pursuant to I~.J.S.A. 3~:4-~(aj.

       *Leai~uia ~rdinan~;e Na. 201$-14, if approved and implemented, would restrict t~~ use of
        ap~rox~mafely 32 streets listed therein during; nine specified hours of the day, to I.,eania
        r~sid~nts; 1;hose wit~i ~ d~mon~txable need to ,access the streets listed, or those who are
        ~r~veling to or from a Leonia destination.
      + Leonia Ord~n~.z~.ce No. 2U18-1~, if approved and implemented, would restrict the use of
        apprc~ximatel~% 23 streets listed. therein during nine specified hours of the day, to I.leonia
        residents, those with a dema~5t~rab~e need to access the streets listed, ar those who are
        traveling to or from a Leonia destination.
      • Leonia ordinance No. X01$-17 amends Ordinance Nos. 2015-14 and 2t}18-15 by moving
        a traffc re~,ulation ire~ardingfort Ilee Road.-eastbaundlStation Parkway(Southbound from
        Fort Lee R.oadlNa Rift Tuz7r~.) from 2018-14 to 2018.15.

   The ~ffec~ of the Ordinances is to designate th.e l~ste~. s#Teets as no through streets far other than
   those motorists fisted xx~ the ordinances, during the nine hours indicated on each day.

           As a threshold matter, I note that the Transpar~atian Act of 1966 authorizes the
   Commissioner of Transportation to dev~lap axed promote efficient transportation s~rvic~s and
   c~ordi_nate the activities ~f the New Jersey l~epartrnent of Transpa~~tation (:`I`~JL~~QT") with other
   public agencies and authorities. N.J.~.A. 27:1A-5. Thy ~J~3~T, pursuant to N.J.S.A. 27:1E1.-I, is


                             "IMPROVING LIVES BY IMFRt)VINC~ TRANSPORTATION"
           Ne~~u J~rsey~ Is An Ec~i~al ~pport~nit~ Employer •Printed on R.ecyciec~ and Recyclable Piper
Case 2:18-cv-15534-ES-MAH Document 11-1 Filed 12/31/18 Page 3 of 6 PageID: 2607




   also responsible forpromotin~ an "efficient, fully inte~~ted and bala~r;r~d transportation system"
   throughout l~ew Jersey.

           I~ addition, pursuant tc~ N.J.~.A. 39:4-f3(a), `°[eJxce~t as otherwise provided in this section,
   no ordinance, resolution, ar regulation concerning, regulating, ar gov~;n~n~; traffic ar traffzc
   conditions, adapted or enacted by any beard or body having ju~isdic#ian aver highways, shall be
   o~ any foxce ar effect tu~iless the same is approved by the ~TJ~OT] corn~nis~ianer, according; 1;U
   law." (Explanatia►n a~~ied.) "I'he NJDO7" Commissioner is .not required to ap~arove any ordinance,
   resolution, Uz~ regulation, unless, after it7vestigation by the NJDC?T Commissioner the same s~a11
   appe~.r to b~ "in the interest of safety and the e~p~editi~n of traffic on the public h~ghway~."
  I~.T.S.A. 39:4-5(a}.

           Based un meetings between Leonia officials and the I~JDOT's Bureau t~f Traffic
   Engineering, I understand that Leonia has been concerned about ~. high volume of traffic during
   commuter rush hours using Leonia's streets as an alternative means from either Route 8~ or Route
   46 to commute across the Geor~,e Wa.shin~ton Bridge. This hig~n volume of •commuter traffic
   makes Leonia ~eside~~ts' awn e~rnmut~s and regular travel siow~r and raises the attendant public
   ~;afety c:anc~rns as well as concerns about the spied .of Lear~a's police, fire and ambulance
   response time as well. As part of those discussions, the NJDOT's Bureau of Traffic engineering
   hay suggested means, other than tk~o~e in the ordinances, to address Leania's concerns.
   Nonetheless, pLlrsuant to N.J.S.A 39:~-8~a), Leonia his presented the ordinances for my review
   and appro~Tal.

            Under New Jersey law, including N..T.~.A. 39:4-5, which is cited in your levers, Leonia
   does Iiot hive the authority to restrict #h~ use of public streets anl~ to mul2icipa.l residents or to
   those travelling to ox from a destination within that mur~icipalityd thereby establishing no thrflu~h
   streets. In this regard, when interpreting a statute, the test indicator of the Legislature' ~ intent is
   the statutory language. DiPraspero v. Penn, 183 N.J. 4'77, 492 (20QS}. rf the ~~axn laxz~uage leads
   to a clear and unambiguous result, then the interpretive process should end, without resort to
   ~xtrinsi~ sources. Ibid,. Additionally, in interpreting the meaning ~f a ~t~tute, the I'~1er~v Jersey
   Supreme ~'ourt has placed. great wei~.t on the interpre#ation of legislation by the administrative
   agency to whom its ei~forcernent is enti-~sted. Peper v. Princeton University ~3o~rcl of Trust~~s, 77
   N.J. S5, 70 11978). And where an agency has based its statutory ir~t~rpretation on an o~it~ion by
   the Attc~r~ey General, our Supreme court has held that a court should attach weight to the Attarn~,y
   General's opinion. ~b~d.

            LJnd~r F`Qnnal C}pinion-1955 N~. 5, rendered by then Attorney Creneral Grover C. Richman
  .~~r., "Where is no irrherent~~wer vested i~r a municipality by which it tracxy~ legally rest~rct the ~•ight
   af'th~ pubtie i~v the f~~e use of str~et.~~ ~cnd roads. tlny right of the municipalit~~ to pass oYdinctnce~~
  a~zd resolutions f ega~r~i~ag the flow of traffic oveY its streets aid hi,~h~vays~ can wise only by
  legi,slat`ive meant; c.~~ad them has been gone. " Simply put, the power to designate sa-called na
  through ~treet4 is rzat among the pc~wexs grar~te~l fio a municipality by 1`~T.J.~.A. 39:~-197, nor is
   such power granted by any other pra~ision of our statutes. Formal Opinion No. 5, N.J. Attorney
  CTeneral (19SS~). This ,41tt~rney CTeneral opu~.zo~~ xemains legally valid and. provides persuasive
  authority because, while the Legislature has amended Title 39 se~reral times, and has specifically
  amended ~1.J.~.A. 39:4-5, mast xecently ~ri COQ$, ~o extend certain additional traffic regulatic~r~
Case 2:18-cv-15534-ES-MAH Document 11-1 Filed 12/31/18 Page 4 of 6 PageID: 2608




   pov~rers to municipalities and counties, thrau~h those amendments ifi has never extended to
   municipalities. the authority to adopt no through street ord~na~~es, such. as Leonia has done b~T
   adopting the ordinances.

           Beginning with the present day, within I~~.,F.S.A. 39:48, we see that in sc;c~ions ~bj,(c) and
  (d~, the Legislature has granted municipalities the authority to establish by ordinance pertain verb
   specific traffic r~gu~~tions; however none of those grants of authority allo~~vs a municipality ~o
   create a no through street. For instance, pursuant to N.J.S.A. 39:x-~(b)(1}, a municipality may,
   without the I~1JDE7T commissioner's approval, establish by ordinance,resolution or regulation any
   of the provisions contained in N.J.S. .39:4-197.:Pursuant to l~.J.S.A. 39:4-1.97, a mun~cipa~ity
   may adopt ~ traffic ordinance within the 1imi~ations afN.3.5.A. 39.4--197, which provides:

                   Except as otk~erwi~e prUvidec~ iM R.~.39:4~8, no municipality shall
                   pass an ordinance ar resolution on a matter covered by or which.
                   alters or in any way nullifies the provisions of this chapter or any
                   supplement to this chapt~ry except ghat a municipality may pass
                   ~nrrthaut the approval ref the commissioner, and consistent with the
                   ~urrenf standards prescribed by the IVlanual on Uniform ~l`raffie
                   control L7evices far Streets ax1~ Highways, ordinances or
                   resolutions, or by ordinances or. resolutions may authorize the
                   ac~op#ion ofre~ulatians b~ the ba~.rd, boc~yy or a~fciao having control
                   +~~f traf3ie in the public streets, ~regu~atin~; 5pet~ial conditions existent
                   in the municipality o~ t~~e suhjects crnr~ ~~vi~fii~a the cirri talians
                  follr~w~ng ....

                  [N.J.S.A. 39:4-19'7; emphasis added.]

   Following this 1v.7guage, N.J.~.A. 39:x-1971ists the potential trafFic subject mattez~s fihat fall within
   these limitations. The ordinances da 1zc~t fall within the scope of these limitations. Pursuant to
   I~.J.S.A. 3~:~-8(c), a municipality may pass ordinances concerning the i~erns listed in (1} ~hrc~ugh
   ~9). Si~.nilarly, a municipality may regulate traffic as specifically provided in I~T.J.S.A. 39:4-8td}
   and (e).

            Under 1`+T.J.S.A. X9:4-8(a), however,the Legislature limited the municipal. authority created
   in (b),(c) and (d} and (e), by the language iri (a). 1'~.J.~.A. 39:4-5 tai provides,"Notwithstanding
   a~1y other prc~vi~ic~n of this section to ~e contrary, any municipal ...ordinance, resolution, or
   regulation which places any impact on a Sate roadway" shall require the approval of the 7`+IJDt~T
   C;omn.~,iss~on.er. ~(,J.~.A. 3~:4-8(a) (third. paragraph). The I'~1JDtJT commissioner need only
   apgr~vc such an ordinance if she fine it is "in the interest of safety and the expedition of traffic
   on the public highways."

          In 1:hat instance.

                  [t]he cc7mmissioner nay invalidate tie provisions ofthe ordinance,
                  resoluti~an, ar regulation if the commissioner Cinc~s fihat the
                  ~I'n'V151C~~1.S cif the vrdi~~nce, resc~~utic~n, or regulation are
Case 2:18-cv-15534-ES-MAH Document 11-1 Filed 12/31/18 Page 5 of 6 PageID: 2609




                   iz~consistEnt with the 1Vlanual on Uniform Traffic C:ontr~al De~vic~s
                   for ~tr~ets and :H~~hways, inconsistent with accepted engineering
                   s~and~ards, are nat based an the resutts of an acc~uate traffc and
                   engineering survey, or ~alac~ an undue traffc bt~rd~n or impact on
                   the State highway system, car affect the flow of traffic on the Mate
                   highv~7ay ~ys~tem.

                   [N.J.~.A.. ~9:~-S(a}(fourth. paragraph).]

            Thy language in the fx~t sentence of N.,T.S.A. 3~:4-8~a.) stakes essentially the same fining as
   the third paragraph, but does not ~con~ain the "impact to a Stag: roadway" language. That language
   has consistently been interpreted as being consistent with the third paragraph and not as a creating
   another category of ordinances over which ~h~ NSDOT +Co~nm~s~ic~ne~r has approval authority. But
   even if it were held to expand authority, it v~~auld only expand the I'~JT.~OT C~ommissianer's
   a~.~thority to review and not a municipality's authority to adopt an ordinance.

              Critically, before ever reaching- the N~D~T Corr~nissiuner's review, as ~~p~ained in the
   1955 Attorney ~Uener~l opinion, t~er~ must be an affirmative grant a~authority to the municipality
   to adapt any ~peci~ic ordin~:nce. Ot~r Legi~~ature has not established authority under Title ~9, car
   elsewhere under any provision of Aux statutes, for Leonia through the ardina.~ces to have restricted
   access tU certain sheets depending on a residency classification or based an whether a person is
   seeking to travel to andlor from a Leonia destination. And, as noted earlier, while xhe Legis~atu~re
   has arnc~ndcd Tztle 39 several times, mast recently in 2flOg, to extc~d c~rfain additional traffic
   regulation powers to municipalities and counfiies, the Legislature has never extended such authority
   ~C} ~T]U111C1~7c1.II~1~S. In this regard, as the Honorable Peter F. B~arisa, Jr., A.J.~.C., has stated in an
   action in th.e New Jersey Superior C~our~ in Hudson County, cc~n~erning earlier ordinances that
   Leonia adopted re~arc~ing essentially the same st~eeis and lirr~itations:

                  [AJny right of Leonia t~ pass ordinancc;s restricting the flow of
                  traffic in a nr~a~ier ghat creates "no through" streets c~ulr~ rt~ly have
                  arisen by legislcrtio~~, ar~c~ t~e~~e ~icrs been nr~ne. Tie power to
                  designa~:~ "na through" streets ~s z~ai among the powers granted by
                  I_,eor~ia in rI'itle 39~ nor is such power granted by any other provision
                   of our ~tahrt~s,

                  [Rosa ~v. Borc~u~h of Leonia, et ~1., ~)c~cl~et ~Ia, IUD-L-f~07-~18,
                  2018 N.J. duper. Llnpub. LEIS 22E5, at ~9 Law Dim. t~ctobe7 1~,
                  201S}(emphasis added}.]

            Thus, in the 63 years since the issuance cif the Attorney C.Tenexa~'s 1955 opini~na while the
   Ne~v Jersey State Legislature has amended the applicable sta~t~s, none ofthese amenc~meY~ts has
   established the necessary grant of authority discussed in the opinion. As such, the Attaxney
   Uenera~'s 1X55 opinion and its underlying rationale remain the appropriate ~.nalysis; accordingly,
   there is no legal. basis on which the ordinances could have been passed ar~d hence, my aut~~vrity tc~
   review them has not been triggered. AS a result, Ordinance Nc~s. 2018-14, 20181 and 2015.17
   are not: approved. This is my final d~cisian on this mafter. Any review herepf may only ~e taken.
Case 2:18-cv-15534-ES-MAH Document 11-1 Filed 12/31/18 Page 6 of 6 PageID: 2610




   pursuant #o the New Jersey A.c~ministrative P~acedu~e Act, N.J.S.A. 52:143-1 et seq., and the New
   Jersey Court Rules.

   ~incere]y,
                                      i4

                                 A              JJ   p


   g   F    j
            j'j~~~               ~~
   F   ~~~'t 3,y   ~   /   i..



                       f {                 ~~
                                           ~f


   I~~ane Gutierrez-Scaccetti.
   Cvmmission~r
